
	
		112th CONGRESS
		2d Session
		S. 2090
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Indian Law Enforcement Reform
		  Act to extend the period of time provided to the Indian Law and Order
		  Commission to produce a required report, and for other
		  purposes.
	
	
		1.Report of Indian Law and Order
			 Commission
			(a)In generalSection 15(f) of the Indian Law Enforcement
			 Reform Act (25 U.S.C. 2812(f)) is amended in the matter preceding paragraph (1)
			 by striking 2 years and inserting 3 years.
			(b)Technical amendmentSection 15(e) of the Indian Law Enforcement
			 Reform Act (25 U.S.C. 2812(e)) is amended in the matter preceding paragraph (1)
			 by striking paragraph (1) and inserting subsection
			 (d).
			
	
		
			Passed the Senate
			 July 24, 2012.
			
			Secretary
		
	
	
	
